IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


IN RE: CONDEMNATION BY THE                  :   No. 324 WAL 2021
COMMONWEALTH OF PENNSYLVANIA,               :
DEPARTMENT OF TRANSPORTATION                :
OF RIGHT-OF-WAY FOR STATE ROUTE             :   Petition for Allowance of Appeal
00700, SECTION 21H, IN THE BOROUGH          :   from the Order of the
OF BENTLEYVILLE                             :   Commonwealth Court
                                            :
                                            :
             v.                             :
                                            :
                                            :
BENTLEYVILLE GARDEN INN, INC. C/O           :
KAMLESH B. GOSAI, PRESIDENT                 :
                                            :
                                            :
PETITION OF: COMMONWEALTH OF                :
PENNSYLVANIA, DEPARTMENT OF                 :
TRANSPORTATION                              :


                                    ORDER



PER CURIAM

     AND NOW, this 14th day of March, 2022, the Petition for Allowance of Appeal is

DENIED.